DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-24) in the reply filed on 2/21/22 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 4, 13, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2013/0333261 A1 to Prezine LLC (hereinafter 'Prezine’).
Regarding claim 1, Prezine discloses a magazine for a firearm (200, Fig. 2, 3, 10, 11, 12, 13; para[0017], 'a magazine 200') comprising:
an elongated tubular body (204, Fig. 2, 3; para(0017], ‘a body member 204) defining a vertical centerline (Fig. 2, 3 - see vertical centerline extending parallel to longitudinal axis 203) and an interior cavity configured to hold a stack of ammunition cartridges (201, Fig. 1, 2, 10, 11, 12, 13 - see interior cavity 201 for holding a stack of ammunition cartridges; para[0017], ‘An upper portion of the magazine 
a spring disposed in the cavity (225, Fig. 2, 3, 10, 11, 12, 13 - see helical coil spring 225 disposed within cavity 201; para[0017}, ‘magazine spring 225');
a follower moveably disposed in the cavity and biased in an upwards direction towards the top end by the spring (207, Fig. 2, 3, 10, 11, 12, 13 - see follower moveably disposed within cavity 201 and biased upwards towards the top end by the spring 225; para[0017], ‘a follower 207');
a spring base detachably positioned on the bottom end of the tubular body (216, Fig. 2, 3, 6, 7, 8, 10, 11, 12, 13; para{0018)], ‘the retention plate member 216 of the end plate assembly 202'), the spring base comprising a cantilevered spring arm supporting the spring (241, Fig. 2, 3, 6, 7, 8, 10, 11, 12, 13 - see cantilevered spring arm comprising base portion 241 extending from base portion 248, and see how the spring arm 241 supports the spring 225 via alignment portion 250; para[0021], ‘the retention plate member 216 includes a base portion 241'), the spring arm being resiliently deformable between an undeflected position (Fig. 10, 13 - see undeflected position of spring arm 241) and a deflected position (Fig. 11, 12 - see deflected position of spring arm 241; para[0025]; para[0028}; para[0032));
a floor plate slideably engageable with the bottom end of the body which retains the spring base on the tubular body (214, Fig. 2, 3, 4, 5, 9, 10, 11, 12, 13; para[0018), ‘the end plate member 214’):
wherein the floor plate is configured to automatically move the spring arm from the undeflected position to the deflected position when the floor plate is slid onto the bottom end of the tubular body (Fig. 10, 11, 12, 13 - see how the floor plate 214 is configured to automatically move the spring arm 241 
Regarding claim 2, Prezine discloses the magazine according to claim 1, and further teaches wherein the floor plate includes an inclined ramp (232, Fig. 2, 3, 4, 5, 9 - see inclined ramp 232 on floor plate 214; para[0019], ‘The end plate member 214 includes an orifice 228 having engagement surfaces 232 arranged at an oblique angle relative to planar surface 230 of the base portion 218') operable to slideably engage and raise the spring arm from the undeflected position to the deflected position when the floor plate is slid onto the bottom of the tubular body (Fig. 10, 11, 12, 13 - see how the inclined ramp portion 232 is operable to slideably engage and raise the spring arm 241 from the undeflected position to the deflected position until the retention engagement portion 302 of the spring arm 241 slides into the orifice 228 located directly forward to the ramps 232).
Regarding claim 3, Prezine discloses the magazine according to claim 2, and further teaches wherein the inclined ramp is located on a rear portion of the floor plate (Fig. 2, 3, 4, 5, 9 - see how the inclined ramp 232 is located on a rear portion of the floor plate 241) and slopes in a downward direction from front to rear (Fig. 2, 3, 4, 5, 9 - see how the ramp 232 slopes in a downward direction from the front to the rear, with said front being defined by the end wall 220).
Regarding claim 4, Prezine discloses the magazine according to claim 2, and further teaches wherein the inclined ramp of the floor plate is positioned to the rear of the spring arm when the floor plate is fully mounted on the tubular body of the magazine (Fig. 2, 3, 13 - see how the inclined ramp portion 232 of the floor plate 214 is positioned to the rear of the spring alignment portion 250 of the spring arm 241 when the floor plate 214 is fully mounted on the tubular body 204).
Regarding claim 13, Prezine discloses the magazine according to claim 1, and further teaches wherein the spring arm has a semi-circular configuration (Fig. 2, 6 - see how the spring arm 244 
Regarding claim 14, Prezine discloses the magazine according to claim 1, and further teaches wherein the spring defines a spring axis which is parallel to and offset from the vertical centerline of the tubular body (Fig. 10, 11, 12, 13 - see how the spring 225 defines a spring axis that is parallel to the vertical centerline of the tubular body 204, and see how the spring axis is offset to the right of the vertical centerline).
Regarding claim 19, Prezine discloses the magazine according to claim 1, and further teaches wherein the spring arm engages the spring (250, Fig. 2, 3, 10, 11, 12, 13 - see how the spring arm 241 engages the spring 225 via spring engagement portion 250; para[0022], ‘a magazine spring alignment portion 250 arranged on the first surface 240 of the base portion 241’) and extends forwardly from a rear portion of spring base (Fig. 2, 3, 6, 7, 8, 10, 11, 12, 13 - see how the spring arm 241 extends forwardly from a rear portion of the base, said rear portion aligned with the rear wall 211 of the tubular body 204).
Regarding claim 20, Prezine discloses the magazine according to claim 19, and further teaches wherein a rear end of the rear portion of the spring base comprises a raised lip which engages the rear wall of the tubular body of the magazine (244, Fig. 2, 3, 6, 10, 11, 12, 13 - see how the rear end of the rear portion of the spring base 241 comprises a raised lip 244 that engages the rear wall 211 of the tubular body 204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-12, 15-18, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over 2013/0333261 A1 to Prezine LLC (hereinafter 'Prezine’).
Regarding claims 5, 9, 18, and 23 Prezine discloses the claimed invention except he doesn’t explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claims 6-8, 10-12, 15-17, and 21-22, Prezine discloses the claimed invention except he doesn’t explicitly disclose the exact recited shapes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same shapes, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641